Citation Nr: 1001009	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
August 1994.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that in a September 2008 statement from the 
Veteran's representative, the issue of a dental injury has 
again been raised.  This issue is referred to the RO for all 
appropriate action.

The issues of entitlement to service connection for a right 
knee disorder and whether new and material evidence has been 
received to reopen a claim for a lumbar strain are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1999 rating decision denied reopening a 
claim for service connection for a disorder of the knees.

2. The evidence pertaining to the Veteran's right knee 
disorder received subsequent to the May 1999 rating decision 
was not previously received, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   
CONCLUSIONS OF LAW

1.  The RO's May 1999 decision that denied reopening a claim 
of service connection for a disorder of the knees is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1995 the RO first denied service connection for a 
disorder of the knees.  Subsequently, in May 1999 the RO 
denied reopening the claim.  Notice of this denial and of the 
Veteran's appellate rights was sent to the Veteran that 
month.  The Veteran did not appeal and the May 1999 rating 
decision became final.  

In May 2007 the Veteran sought to reopen his previously 
denied claim for service connection and the subsequent appeal 
ensued.  For claims such as this received on or after August 
29, 2001, a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been received, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

The evidence received since the RO's May 1999 denial includes 
VA treatment records, private treatment records, lay 
evidence, and a VA examination.  This evidence is new because 
it was not previously associated with the claims file.

The evidence is also material because a reasonable 
possibility of substantiating the Veteran's claim has been 
raised, and the evidence is not cumulative or redundant of 
existing evidence.  The Veteran's claim to reopen service 
connection for a disorder of the knees was essentially denied 
by the RO in May 1999 because no evidence had been presented 
to substantiate the claim, including any nexus opinion 
linking the condition to service.  Since that time, an August 
2000 private medical statement establishes the possibility of 
a positive nexus to service.  In the statement, the Veteran's 
provider stated, "[i]n my professional opinion [the 
Veteran's] ongoing knee pain/ problems could well have been 
caused and is most certainly complicated by the strenuous 
physical activities he endured while on active duty."  As 
this new evidence supports a nexus between the Veteran's 
active duty and his current right knee disorder, the 
Veteran's claim for service connection for this condition is 
thus reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been satisfied with regard to the 
issue of new and material evidence for a right knee disorder 
is not warranted.  To the extent necessary, VA has fulfilled 
its duties to notify and to assist the Veteran in the 
development of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  In light 
of the determination reached on this issue, no prejudice has 
resulted to the Veteran by the Board's consideration of this 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).

It is further noted that as the issue adjudicated above is 
whether new and material evidence has been received, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006), which addresses notice requirements specific to new 
and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

Here, while the VCAA notice letter of record does not fully 
meet the requirements of Kent, because the instant decision 
reopens the Veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee disorder 
is reopened.


REMAND

At the outset, with specific regard to the Veteran's claim 
regarding his back disorder, the Board calls attention to 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the Veteran must be apprised as to 
the requirements both of the underlying service connection 
claim, as well as the definitions of new and material 
evidence.  Kent further requires that the notice inform the 
Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
The May 2007 letter in this regard is insufficient.  The 
letter does not inform the Veteran as to the basis for the 
prior final denial for his claim, or of what evidence would 
be necessary to substantiate the claim.  Examples of such 
evidence might include probative evidence showing the 
existence of a back disorder within one year of discharge, 
records of post-service continuity of symptoms, or a medical 
nexus opinion tying the Veteran's current back disorder to 
service.  Such adequate notice must be provided.

Next, the Board notes that throughout the course of this 
appeal, the Veteran has alleged that his current right knee 
and lumbar spine disorders were incurred from an injury he 
sustained while playing baseball during an "organization 
day" while on active duty.  The Veteran contends that as he 
was sliding into home plate during a game, he injured both 
his back and his knees.  The Veteran acknowledges that 
subsequent to active duty, he sustained a work-related injury 
to his back in 1998, but he contends that this accident only 
exacerbated the injury already sustained during service.  In 
this regard, at the Veteran's December 2008 hearing, the 
Veteran and his representative devoted much effort toward 
establishing the existence of treatment records documenting 
treatment prior to 1998 work-related accident.  Specifically, 
the Veteran contended that immediately after his 1994 
separation, he began seeking treatment at the VA Medical 
Center in El Paso, Texas for both his back and knees.  While 
treatment notes from this facility from as early as 1998 are 
of record, the records pre-dating the Veteran's work accident 
have not been sought.  38 U.S.C. § 5103A(b)(3) requires that 
VA continue any attempts to get federal records "until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, as they are VA 
records, VA is held to have constructive notice of the 
contents of these records at the time of adjudication.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, at the December 2008 hearing the Veteran 
testified that he currently receives treatment for the 
conditions on appeal from a private physician named Dr. C.  
(see Hearing transcript, page 18).  No treatment notes from 
this physician are yet of record.  38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for 
the records, and, if the records are not received, at least 
one follow-up request."  VA must attempt to obtain these 
records.

Finally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
right knee disorder. In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

Here, the Veteran has a current diagnosis of osteoarthritis 
of the right knee, documented, for example, at a May 2008 VA 
examination.  Additionally, service treatment records, 
including notes dated from July 1985, September 1986, and his 
Report of Medical History on separation, document the 
existence of a right knee problem.  As noted in the decision 
above, an August 2000 private medical statement provides a 
positive nexus opinion between the Veteran's active duty and 
his current problems.  However, a May 2008 VA examiner 
reached a different conclusion and rendered a negative nexus 
opinion.  A VA examination addressing this evidence and 
reconciling the nexus opinions should be afforded.

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the full and complete 
definitions of new and material evidence, 
and of the unique character of the 
evidence required to reopen his 
previously adjudicated claim for service 
connection for a back disorder. 

2.  Obtain and associate with the claims 
file all records from the VAMC facility 
in El Paso, Texas dated from 1994 to 
1998.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2009) must be complied with.

3.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain records from 
all treatment provided by Dr. C., the 
private physician he referred to at his 
December 2008 hearing.  Thereafter, the 
RO should attempt to obtain those 
records.  

4.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
his right knee disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
right knee disorder had its onset during 
service or is in any other way causally 
related to his active service.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

5.  If any decisions remain adverse to 
the Veteran, he and his representative 
must be provided an appropriate 
Supplementary Statement of the Case 
(SSOC) and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


